DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe a deflectable channel webbing, nor is this element illustrated in the figures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, it is unclear how channels are formed below the lower body surface.  The examiner will examine as illustrated in the figures with channels located within the body itself, or below the upper body surface.  Appropriate correction is required.
Regarding claims 3 and 17, it is unclear how the second fastener recess is formed below the bottom/lower body surface.  The examiner will examine as best understood with the recess located above the bottom surface.  Appropriate correction is required. 
Claims 2, 4-16, 19-20 rejected under 35 USC 112 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juzak et al., U.S. Patent Application Publication 2020/0256363.
Regarding claim 1, Juzak discloses a fastening unit comprising: a body (comprised of 114 and 124; see Fig. 1) having an upper surface (upper surface of 114) and a lower surface (lower surface of 124); a first aperture passing through the body between the upper surface and the lower surface (paragraphs 34 and 44; the threaded rod extends through the apparatus from element 2 through element 3, therefore the entire fastening unit); a first fastener recess (115) formed at least partially below the upper surface of the body and around the first aperture; and a first pair of recessed channels formed at least partially below the (upper) surface of the body (see Fig. 1), the first pair of recessed channels being parallel and disposed on opposing sides of the first aperture (Fig. 1).  
Regarding claim 3, Juzak discloses a fastening unit further comprising: a second fastener recess (125) formed at least partially below the [upper] surface of the body and around the first aperture (see Fig. 3).  
Regarding claim 4, Juzak discloses a fastening unit wherein the first fastener recess and the second fastener recess have different cross-dimensions (see Fig. 2B).  
Regarding claim 11, Juzak discloses a fastening unit wherein further comprising: first and second side surfaces (Fig. 2A, vertical side surfaces of 4 as shown) extending between the upper surface and the lower surface, the first and second side surfaces being generally parallel to the first pair of recessed channels (see Figs. 1, 2A, generally).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzak et al., U.S. Patent Application Publication 2020/0256363.
Regarding claim 2, Juzak discloses a fastening unit with a fastener recess but dos not disclose wherein the fastener recess has a hexagonal shape.  It would have been obvious to one having ordinary skill in the art to provide a hexagonal recess rather than a circle to accommodate a nut rather than the washer element for a more secure fit within the recess, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 14, Juzak discloses a fastening unit but does not disclose wherein the body is formed of a polymeric material.  Juzak does teach the body is of a more resilient material than the metal components (paragraph 13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymeric material for its resilient properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 16, Juzak discloses a fastening unit wherein at least one channel of the first pair of channels further comprises first and second angles sidewalls (Fig.3, upper and lower side walls of channels), but does not disclose wherein the sidewall angle from a larger open end to a smaller closed end of the channel.  It would have been obvious to have a larger channel open end and a smaller channel closed end for an easier insertion of the unit into the profile element, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 17, Juzak discloses a fastening unit comprising: a body (comprised of 114 and 124; see Fig. 1) having an upper surface (upper surface of 114) and a lower surface (lower surface of 114); a first aperture (above and below 13) passing through the body between the upper surface and the lower surface; a first fastener recess (115) formed at least partially below the upper surface of the body and around the first aperture; and a second fastener recess (125) formed at least partially [above] the lower surface of the body and around the first aperture, wherein the first fastener recess and the second hexagonal fastener recess have different cross-dimensions (see Fig. 1), but does not disclose the first and second fastener recesses are hexagonal.  It would have been obvious to one having ordinary skill in the art to provide a hexagonal recess rather than a circle depending on the fastener type available and the method of production, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim(s) 7-9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzak et al., U.S. Patent Application Publication 2020/0256363 in view of Blum, U.S. Patent Application Publication 2010/0102011.
Regarding claim 7, Juzak discloses a fastening unit but does not disclose it is further comprising: a second aperture passing through the body between the upper surface and the lower surface; a third fastener recess formed at least partially below the upper surface of the body and around the second aperture; and a fourth fastener recess formed at least partially below the lower surface of the body and around the second aperture.  Blum teaches a fastening unit for a channel rail member having two fastener apertures (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a second aperture, the second aperture having all of the same elements as the first aperture, to better secure the structural members together.
Regarding claims 8 and 20, the prior art as modified discloses a fastening unit but does not disclose specifically wherein the first fastener recess, the second fastener recess, the third fastener recess and the fourth fastener recesses each have different cross- dimensions.  It would have been an obvious matter of design choice to use differing shapes for the recesses depending on the type of fastener desired/needed to be used, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 9, the prior art as modified discloses a fastening unit wherein a reference line passing through centers of the first and second apertures is parallel to the first pair of recessed channels (the innermost points of the interior channel surfaces).  
Regarding claim 19, Juzak as modified discloses a fasting unit having a first aperture and first and second hexagonal fastener recesses but does not disclose it is further comprising: a second aperture passing through the body between the upper surface and the lower surface; a third hexagonal fastener recess formed at least partially below the upper surface of the body and around the second aperture; and a fourth hexagonal fastener recess formed at least partially below the lower surface of the body and around the second aperture.  Blum teaches a fastening unit for a channel rail member having two fastener apertures (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a second aperture, the second aperture having all of the same elements as the first aperture, to better secure the structural members together.
Allowable Subject Matter
Claims 5-6, 10, 12-13, 15, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633